DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al. [US 2019/0179204] in view of Suzuki [US 2016/0268542].
Regarding claims 1 and 9, Bang et al., disclose a display device (1000, figures 1-4), comprising:
a display panel (20, figure 1), comprising a first connection area between at least one first circuit board(s) (CFPC, figure 1) and its substrate (400, figure 1); and
a transparency control panel (10, figure 1), disposed below the display panel and comprising a second connection area between at least one second circuit board(s) (SFPC, figure 1) and its substrate (100, figure 1);
wherein the first connection area is not shielded by the transparency control panel, and the second connection area is not shielded by the display panel (figure 1).
	Bang et al., disclose the claimed invention except for the first and second connection areas being bonded areas.
	Suzuki discloses a display device (200, figures 1-6) comprising a first circuit board (30, figure 6) being bonded on its substrate (10, figure 6) by using a bond material (30, figure 6, paragraph 0024), as a first bonding area; and a second circuit board (130, figure 6) being bonded on its substrate (90, figure 6) by using a bond material (130, figure 6, paragraph 0049), as a second bonding area, wherein the wherein a width of the first bonding area is different (or greater, as claim in the claim 9) from a width of the second bonding area (130>30, figure 6).
	It would have been to one of ordinary skill in the art at the time the invention was made to bond between the first and second circuit boards onto the substrate of the display panel and the control display panel of Bang et al., as suggested by Suzuki, for the purpose of providing permanently electrical connection between a driving circuit on its display substrate.
Regarding claim 2, Bang et al., in view of Suzuki, disclose wherein the first bonding area and the second bonding area face a same direction (figure 1).
Bang et al., in view of Suzuki, disclose the claimed invention except for wherein the first bonding area and the second bonding area face opposite directions.
It would have been to one of ordinary skill in the art at the time the invention was made to set the second bonding area being opposite direction of the first bonding area in the display device of Bang et al., in view of Suzuki, for the purpose of providing a different configuration of mounting the driving circuits in the display device, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding claim 3, Bang et al., in view of Suzuki, disclose wherein the first bonding area overlaps the second bonding area in a top view direction of the display device (figure 1).
Regarding claim 4, Bang et al., in view of Suzuki, disclose wherein the display panel is attached to the transparency control panel by an adhesive layer (AD1/AD2, figure 4, paragraph 0128) and at least part of the adhesive layer is disposed between the first bonding area and the second bonding area.
Regarding claim 5, Bang et al., in view of Suzuki, disclose wherein the first bonding area and the second bonding area face a same direction (figure 1).
Regarding claim 6, Bang et al., in view of Suzuki, disclose wherein the first bonding area and the second bonding area are located on a same side of the display device (figure 1).
	Band et al., in view of Suzuki, disclose the claimed invention except for wherein the first bonding area and the second bonding area are located on different sides of the display device.
It would have been to one of ordinary skill in the art at the time the invention was made to set the second bonding area being located on different sides of the display device of Bang et al., in view of Suzuki, for the purpose of providing a different configuration of mounting the driving circuits in the display device, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 7, Bang et al., in view of Suzuki, disclose wherein the first bonding area and the second bonding area are located on a same side of the display device (figure 1).
Regarding claim 8, Bang et al., in view of Suzuki, disclose wherein at least one of the first bonding area and the second bonding area is bonded to a flexible circuit board (CFPC and/or SFPC, figure 1), the flexible circuit board comprises an integrated circuit (CDIC/SDIC, figure 1), and the integrated circuit overlaps the at least one of the first bonding area and the second bonding area in a top view of direction of the display device (figure 1). 

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
09/30/2022